706 S.E.2d 480 (2011)
STATE
v.
Christopher Lamont WILLIAMS.
No. 536P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Daniel Hirschman, Assistant Attorney General, for State of North Carolina.
Christopher Lamont Williams, Polkton, for Williams, Christopher Lamont.
The following order has been entered on the motion filed on the 20th of December 2010 by Defendant for Any Other Relief Pursuant to the All Writs Act:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."